In a third-party action to recover indemnity for liability imposed by a judgment in a negligence action, and to recover counsel fees, judgment, entered in favor of the third-party plaintiff, after trial by the court without a jury, reversed on the law and a new trial granted, with costs to abide the event. The judgment in the action of Rose v. Muldoon {post, p. 1147, decided herewith) having been reversed and a new trial granted, there should be a new trial in the third-party action. Appeal from orders dated May 26, 1949, and July 9, 1949, dismissed, without costs. There are no such orders in the record. Nolan, P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.